NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

EDWARD J. BAUMBACH,            :     CIV. NO. 19-9201(RMB)
                               :
               Plaintiff       :
                               :
     v.                        :          OPINION
                               :
LISA-RENEE MILLS,              :
                               :
               Defendants      :

BUMB, United States District Judge

     On October 11, 2018, Plaintiff Edward J. Baumbach, a prisoner

confined in South Woods State Prison, filed a civil rights action

under 42 U.S.C. § 1983, Civil Action No. 18-15008(RMB-KMW). The

Court granted Plaintiff’s IFP application under 28 U.S.C. § 1915(a)

but dismissed the Complaint without prejudice pursuant to 28 U.S.C.

§§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C § 1997e(c) for failure to

state a claim. (Civil Action No. 18-15008(RMB-KMW), Opinion, ECF

No. 3; Order, ECF No. 4.) The Court directed Plaintiff to file an

amended complaint within 30 days and noted that if Plaintiff failed

to reopen the case within 30 days, he would need to initiate a new

civil action, subject to the statute of limitations at the time of

filing and payment of a new filing fee or IFP application under 28

U.S.C. § 1915(a). (Civil Action No. 18-15008(RMB-KMW), Order, ECF

No. 4.)
     On March 25, 2019, the Court received Plaintiff’s request to

file his complaint in a new action and directed the Clerk to file

Plaintiff’s complaint in this new action. (Order, ECF No. 1.)

Plaintiff has submitted his complaint and an application to proceed

IFP under 28 U.S.C. § 1915(a), which establishes his financial

eligibility to proceed IFP and will be granted. (Compl., ECF No.

2; IFP App., ECF No. 2-1)

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action    regarding   prison   conditions    and   seeks     redress   from   a

governmental entity, officer or employee of a governmental entity,

28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1)

require courts to review the complaint and sua sponte dismiss any

claims that are (1) frivolous or malicious; (2) fail to state a

claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief. For the reasons

discussed    below,   the   Court   will    dismiss    the   Complaint    with

prejudice.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,     must   be   held   to    ‘less   stringent
                                     2
standards   than   formal   pleadings   drafted   by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than
                                  3
conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff    alleges   the   following   facts   in   his   Complaint,

accepted as true for purposes of screening pursuant to 28 U.S.C.

§§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1).

           On July 11, 2018, Plaintiff told the nurse on
           duty at morning pill call on his housing unit
           (1-1-k) that he was having chest pains. The
           nurse called a “Code 53” and Plaintiff was
           given “Nitro.” Thirty minutes later, Plaintiff
           was given Maalox. The Plaintiff saw a Nurse
           Practitioner on July 13, 2018 and she sent him
           back to his Unit. On July 14, 2018, Plaintiff
           saw a nurse on sick call and she gave him “Acid
           Gas” pills for the chest pains that he
           complained of that day. Plaintiff also
           complained of shortness of breath and wheezing
           but no chest x-ray was ordered. On July 19,
           2018, Plaintiff was scheduled for a chest x-
           ray on July 23, 2018. Plaintiff was rushed to
           the hospital on July 21, 2018.

           When the Plaintiff saw the Nurse Practitioner
           on July 13, 2018, the Nurse Practitioner
           refused to treat Plaintiff. She did not
           misdiagnose the Plaintiff at all that day but
                                     4
          instead she gave him an antacid rather than
          treat him for a serious heart condition.
          Plaintiff explains that the “Code 53” is a
          medical emergency call in the prison.

          Plaintiff now has to wear a heart monitor and
          has had surgery to place a Pacemaker in
          Plaintiff’s chest.

 (Compl., ECF No. 2, ¶6.)

     B.   Claims Under 42 U.S.C. § 1983

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any State or Territory ... subjects, or causes
          to be subjected, any citizen of the United
          States or other person within the jurisdiction
          thereof to the deprivation of any rights,
          privileges, or immunities secured by the
          Constitution and laws, shall be liable to the
          party injured in an action at law, suit in
          equity, or other proper proceeding for
          redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).




                                5
      Plaintiff     asserts   jurisdiction    under      42   U.S.C.   §    1983.

(Compl., ECF No. 2, ¶1a.) “[D]eliberate indifference to serious

medical needs of prisoners constitutes the ‘unnecessary and wanton

infliction of pain,’ Gregg v. Georgia, [426 U.S. 153,] 173 [1976]

(joint opinion), proscribed by the Eighth Amendment.” Estelle v.

Gamble, 429 U.S. 97, 104 (1976)). Allegations of malpractice are

insufficient to establish a constitutional violation. Spruill v.

Gillis, 372 F.3d 218, 236 (3d Cir. 2004). “‘[M]ere disagreement as

to   the   proper   medical   treatment’     is   also   insufficient.”       Id.

(quoting Monmouth County Correctional Institutional Inmates v.

Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987)).

      Deliberate indifference to serious medical needs may be shown

where a medical professional intentionally inflicts pain on a

prisoner or where a prison authority denies a reasonable request

for medical treatment, exposing an inmate to undue suffering or

threat of tangible residual injury or “where ‘knowledge                    of the

need for medical care [is accompanied by the] ... intentional

refusal to provide that care.’” Spruill, 372 F.3d at 235 (quoting

Ancata v. Prison Health Servs., 769 F.2d 700, 704 (11th Cir. 1985))

(alterations in original)).

      Plaintiff alleges Nurse Mills refused to treat him on July

13, 2018 but he also alleges that she gave him antacid rather than

treating him for a serious heart condition. Despite Plaintiff’s
                                     6
contention that he does not allege Nurse Mills misdiagnosed him,

treating     his    chest    pain     as   indigestion     rather      than   a   heart

condition      involved      either    misdiagnosis       or    disagreement       with

treatment, not deliberate indifference.

      “[I]n the medical context, an inadvertent failure to provide

adequate medical care cannot be said to constitute ‘an unnecessary

and   wanton      infliction    of     pain’    or   to   be   ‘repugnant     to    the

conscience of mankind.’” Rouse v. Plantier, 182 F.3d 192, 197 (3d

Cir. 1999) (quoting Estelle, 429 U.S. at 105). Permitting Plaintiff

to amend the complaint to allege an Eighth Amendment claim against

Nurse Mills for her conduct on July 13, 2018 is futile because

Nurse Mills provided Plaintiff with medical treatment and was

therefore not deliberately indifferent. The Court will dismiss

this claim with prejudice.

      C.     Malpractice Claim

      Plaintiff does not assert a claim under the New Jersey Tort

Claims Act but he alleged “the defendant was negligent in her duty

of    care   as     a   professional       medical     person     by    disregarding

Plaintiff’s       two   prior   heart      attacks   as    well   as    disregarding

Plaintiff’s        medical   history,      resulting      in   inadequate     medical

care.” (Compl., ECF No. 2, ¶4b.) If plaintiff wishes to bring a

state law negligence/malpractice claim against Nurse Mills, he

must comply with the procedural requirements of the New Jersey
                                            7
Tort Claims Act. See Melber v. U.S., 527 F. App’x 183, 184-85 (3d

Cir.    2013)   (“[b]ecause   sovereign     immunity     would   ordinarily

preclude   tort   claims   made   against   []   state    employees,   [the

plaintiff] had to satisfy procedural requirements of the [New

Jersey Tort Claims] Act to abrogate their sovereign immunity.”)

       The New Jersey Tort Claims Act provides that “[n]o action

shall be brought against a public entity or public employee under

this act unless the claim upon which it is based shall have been

presented in accordance with the procedure set forth in this

chapter.” N.J.S.A. § 59:8-3. “[T]he Act requires a claimant to

sign and file a notice of tort claim (a “Notice of Claim”) with

the public entity within 90 days from accrual of the cause of

action.” Tripo v. Robert Wood Johnson Med. Ctr., 845 F. Supp. 2d

621, 626 (D.N.J. 2012) (citing N.J.S.A. § 59:8–8).

       A plaintiff may file a late notice of claim under certain

circumstances. N.J.S.A. § 59:8-9 provides:

           A claimant who fails to file notice of his
           claim within 90 days as provided in section
           59:8-8 of this act, may, in the discretion of
           a judge of the Superior Court, be permitted to
           file such notice at any time within one year
           after the accrual of his claim provided that
           the public entity or the public employee has
           not been substantially prejudiced thereby.
           Application to the court for permission to
           file a late notice of claim shall be made upon
           motion supported by affidavits based upon
           personal knowledge of the affiant showing
           sufficient reasons constituting extraordinary
                                    8
             circumstances for his failure to file notice
             of claim within the period of time prescribed
             by section 59:8-8 of this act or to file a
             motion seeking leave to file a late notice of
             claim within a reasonable time thereafter;
             provided that in no event may any suit against
             a public entity or a public employee arising
             under this act be filed later than two years
             from the time of the accrual of the claim.

(emphasis added).

     If Plaintiff wishes to pursue a New Jersey tort claim, he

should first comply with the procedural requirements of the New

Jersey Tort Claims Act before filing such an action in state court.

This Court does not have jurisdiction over New Jersey state laws

and unless Plaintiff has diversity jurisdiction under 28 U.S.C. §

1332, he should bring his New Jersey tort claim in state court.

III. CONCLUSION

     For the reasons stated above, the Complaint is dismissed with

prejudice.

An appropriate order follows.



DATE: May 3, 2019
                                 s/Renée Marie Bumb
                                 RENÉE MARIE BUMB
                                 United States District Judge




                                   9
